Citation Nr: 9918474	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1967 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied a claim by the veteran seeking 
entitlement to service connection for a low back disorder.

This case was initially before the Board in March 1998, at 
which time it remanded the case back to the RO for further 
medical development.  That development was completed and, 
thus, this case is ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran currently has 
a low back disorder, namely lumbar degenerative disc disease.

3.  The claims file contains a medical opinion by a VA 
physician stating that the veteran's current low back 
pathology is etiologically related to his complaints of low 
back pain in service.

4.  The veteran's current degenerative disc disease cannot be 
disassociated from his inservice low back pain and muscle 
spasms; no evidence of record suggests any other origin of 
the veteran's current degenerative disc disease other than 
the inservice pathology.  


CONCLUSION OF LAW

A low back disorder was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5107(b) (West 1991); 38 
C.F.R. §§  3.303, 3.304  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that this case is on appeal from 
an original denial of entitlement to service connection.  The 
veteran originally submitted a claim of entitlement to 
service connection for a back injury in January 1967.  He was 
denied service connection for said disorder by the RO in a 
March 1967 decision, and was provided notification of that 
decision in the same month.  In October 1967, the veteran 
submitted a statement indicating that he received 
notification of the RO's decision and that he wanted his 
claim "reopened."  He further requested that his claim be 
"reconsidered."  The Board finds that this correspondence 
is an adequate Notice of Disagreement (NOD) to the RO's March 
1967 decision.  38 C.F.R. § 20.201  (1998) ("A written 
communication from a claimant or his or her representative 
expressing disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to contest 
the result will constitute a Notice of Disagreement).  It was 
also filed in a timely manner, being within one year from the 
RO's notification of its adverse decision.  38 C.F.R. 
§ 20.302(a)  (1998).

In light of the above, the veteran was entitled to receive a 
Statement of the Case (SOC) from the RO.  38 C.F.R. § 19.26  
(1998).  The claims file shows that no SOC was provided to 
the veteran in regard to his original claim.  The Board notes 
that an SOC concerning entitlement to service connection for 
a low back disorder was issued to the veteran in January 
1976.  However, for several reasons, the Board concludes that 
that SOC is not sufficient.  First, that SOC was issued 
almost 9 years after the veteran submitted his NOD to the 
RO's March 1967 decision.  Second, that SOC was issued as 
part of a different claim by the veteran; it provides no 
reasons and bases for the RO's rationale in the March 1967 
decision, nor does it even discuss much of the evidence 
considered at that time.  Finally, the Board notes that the 
January 1976 SOC was received by the veteran's attorney, but 
there is no indication that the veteran received a copy of 
it.  Of course, the SOC was mailed to the veteran; however, a 
November 1975 letter from the veteran's attorney reflects 
that the veteran had a new address, yet the SOC was mailed to 
his old address.  In addition, although his attorney 
purportedly received a copy of the SOC on or about March 
1976, the claims file shows that that attorney ceased 
representation of the veteran shortly thereafter.  In any 
event, the regulations require that an SOC be mailed to the 
veteran at his last known address.  38 C.F.R. § 19.30(a)  
(1998).  The January 1976 SOC was not.  As a result, the 
Board finds that the RO's March 1967 rating decision is not 
final and that the veteran's current appeal is from that 
decision.

II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).

In this case, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The claims file includes evidence indicating 
inservice low back problems, current low back pathology, and 
a plausible etiological relationship between the two 
disorders.  The veteran has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. 
§ 5107(a)  (West 1991).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

Service medical records indicate that the veteran entered 
active duty with no back disorders noted on his September 
1960 induction medical examination report or on his 
associated report of medical history.  However, a service 
outpatient record shows that he was seen with complaints of 
low back pain in June 1963.  The record indicates that the 
pain was incurred that day while the veteran was on duty in 
the field and that it involved the right lower quadrant; he 
was treated with heat and wintergreen, which did not work.  
He was placed on limited duty for 4 days.  A July 1963 
outpatient record shows that he was again seen for back pain 
in the right lower quadrant.  A third outpatient record, also 
dated in July 1963, shows that the pain continued and that it 
involved muscle spasms.  The veteran's separation medical 
report, dated August 1963, notes no back disorders; however, 
in the associated separation report of medical history, dated 
the same day, the veteran stated that he had "back 
trouble."  The veteran was discharged from service in August 
1963.

Subsequent to service, a December 1966 Doctor's Affidavit, 
signed by B. W. McNease, M.D., shows that the veteran had 
complaints of low back pain.  The pain involved the lumbar 
muscles and was more severe on the right side; it radiated to 
his thigh and leg.  X-rays of the lumbar spine in October 
1964 were negative.  The diagnosis was "lumbar myositis."

In February 1967, the veteran underwent VA examination of his 
back.  Medical history reflects that the veteran had a "back 
injury" in 1963.  The veteran complained of pain in his low 
back, radiating to his right leg.  On objective examination, 
there was tenderness over the right lumbosacral area on 
palpitation, but the veteran had a full range of motion.  The 
diagnosis was "myositis of the lumbosacral spine."  X-rays 
revealed some straightening of the lumbar spine with probable 
slight narrowing of the L5-S1 interspace with no significant 
bony abnormalities.

An August 1967 Doctor's Affidavit indicates that the veteran 
had pain in his low back "for a number of years."  X-rays 
of the lumbar spine revealed no definite abnormality.  The 
diagnosis was lumbar myositis.

A March 1968 private physician's letter, from H. G. Hodo, 
M.D., notes that he examined the veteran in October 1964.  At 
that time, the veteran complained of a backache of "over a 
year" duration and that the backache was diagnosed as a 
muscle spasm in service.  The pain radiated down his right 
leg.  Examination revealed tenderness in the lumbosacral 
region and straight leg raising was limited on the right.  X-
rays revealed no abnormality.  Reflexes were gone.

Two lay statements dated October 1972, from an ex-girlfriend 
and a brother, indicate that the veteran was noticed to have 
back pain in 1963 and 1964.

Private outpatient treatment records from August 1993 to July 
1996, show that the veteran was seen several times for 
complaints of low back pain.  The pain was reported by the 
veteran to date back to 1963.  He described a numbness on the 
lateral aspect of his right thigh, as well as tightness in 
his back and buttocks.  X-rays revealed extensive 
degenerative changes in the L4-L5-S1 area.  Straight leg 
raising elicited back pain.  Range of motion was extremely 
limited, from 5 to 30 degrees.  The veteran was prescribed 
prescription medicine for pain.  Most of his pain was on the 
right side of his back.  The pathology was consistent with 
spinal stenosis.

A May 1996 Doctor's Statement notes that the veteran had a 
history of back problems beginning in service in 1963, and 
that he had been seen by several private orthopedists since 
that time.  Physical examination revealed definite limitation 
of range of motion of the lumbar spine.  X-rays revealed 
degenerative disc and joint disease at L4-L5 and L5-S1.  
Prognosis was described as "poor."

A June 1996 private magnetic resonance imagine (MRI) report 
reveals that the veteran had fairly severe degenerative disc 
disease and osteophyte formation associated with congenital 
spinal stenosis and bilateral facet arthritis.  No active 
herniated nucleus pulposus was seen.  All of the findings 
appeared to be chronic and secondary to degenerative disc 
disease.

A January 1998 private outpatient record indicates that, when 
asked by the veteran, his private physician opined that it 
would not be possible to link his current 4-level 
degenerative disc disease to atraumatic back pain 30 years 
ago.

In May 1998, pursuant to the Board's remand, the veteran 
underwent VA examination of his back.  The special VA spine 
examination report reflects, after review of the entire 
claims file, that the veteran developed back pain in June 
1963, a few months prior to separation from service.  He was 
seen in sick call for back pain and spasms.  He was placed on 
light duty profile.  The VA report indicates that the veteran 
was separated from service in September 1963, but that his 
back was not examined at the time of his separation physical.  
The veteran's current chief complaint was of low back pain 
that radiated to his hips and right leg.  He felt a burning 
sensation and numbness in the right thigh.  His low back pain 
was constant.  Physical examination revealed tenderness over 
the lumbosacral spine.  The veteran related radiating pain to 
his right leg, with weakness.  The veteran was unable to 
perform straight leg raising.  Range of motion was 0 to 15 
degrees of extension, 0 to 20 degrees of lateral bending, and 
0 to 15 degrees of rotation.  Gait was markedly slow.  He had 
a slow and unsteady tandem gait.  Romberg's sign was 
positive.  Reflexes were depressed.  Sensation and tone were 
normal.  Impression was chronic low back pain due to lumbar 
disc disease.  Functional impairment included an inability to 
stand more than 10 minutes or walk more than a block.  
Driving is also difficult.  The veteran was unable to go up 
and down stairs without holding on to a railing.  Etiology of 
his lumbar arthritis was opined to be related to his 
inservice low back pain in 1963, which had deteriorated over 
the years.  X-rays revealed degenerative joint disease of the 
lumbar spine.

A June 1998 VA electromyography (EMG) report indicates that 
the veteran had right L5 radiculopathy and mild peripheral 
neuropathy.

IV.  Analysis

The veteran contends, in essence, that he is entitled to 
service connection for a back disorder.  Specifically, he 
asserts that he injured his back in service and that it has 
been giving him trouble ever since.  Overall, he believes 
that the medical evidence of record supports his contentions 
and that service connection is warranted.

Initially, the Board notes that VA regulations provide that 
every veteran is given a presumption of soundness upon 
entering active duty.  Every veteran is presumed to have been 
in sound condition at the time of enrollment except for 
defects "noted" at that time, unless clear and unmistakable 
evidence demonstrates that a disease or injury existed prior 
thereto.  38 U.S.C.A. § 1111  (West 1991); 38 C.F.R. 
§ 3.304(b)  (1998).  In this case, the veteran is presumed to 
have had no low back problems prior to service.

In order to be granted entitlement to service connection, the 
claims file must contain sufficient evidence of a current 
disability, of an inservice injury, and of a nexus between 
the two, thereby linking a current disability with service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Here, it is clear 
that the veteran was seen for low back pain during service.  
He was seen for right-sided low back pain with spasm on 
several occasions just prior to his separation from service.  
The Board acknowledges that the veteran's separation medical 
report does not note any low back problems.  Ordinarily, this 
would be very probative evidence that the veteran had no low 
back problems on separation.  However, in this case, the 
Board finds that the veteran complained of "back trouble" 
in his separation report of medical history, dated the same 
day as his separation medical examination.  This fact, 
coupled with the fact that the veteran was seen by military 
physicians for back pain less than 1 month prior to his 
separation medical examination, significantly reduces the 
probative value of the separation medical report.  Suffice it 
to say, the veteran clearly had low back pathology near, if 
not at, the time of separation from service.

It is also clear that the veteran currently has a significant 
low back disorder.  All of the recent medical evidence shows 
that he has degenerative disc disease of the lumbar spine.  
This disease is manifested by subjective complaints of pain 
and stiffness, with radiating pain to the right leg.  These 
subjective complaints are verified by objective examination, 
X-rays, an MRI, and an EMG, which indicate the presence of 
degenerative disc disease with right-sided radiculopathy.

In light of the above, the determinative issue for purposes 
of entitlement to service connection is whether the veteran's 
current degenerative disc disease is related to his inservice 
low back pathology.  38 C.F.R. § 3.303  (1998).  The Board 
finds that it is.  The medical evidence supports this 
conclusion.

First, the medical evidence clearly shows that the veteran 
had the same manifestations of low back pathology very soon 
after service.  Medical records show that he was diagnosed 
with lumbar myositis approximately 2 years after service and 
it is reported as medical history that he was seen for low 
back pain as early as October 1964, approximately 13 months 
after separation from service.  The Board has considered the 
rationale provided by the RO in its March 1967 decision, but 
finds it of little merit.  Specifically, the RO held that 
there was "no evidence of a back injury in service" and 
"no back condition was found or noted at discharge."  
Neither conclusion is representative of the facts of the 
case.  The veteran was clearly treated for low back pathology 
during service and back problems were noted at discharge, by 
him.  The RO's decision is based on the fact that the veteran 
was not diagnosed with a specific low back disability during 
service.  However, he was noted to have muscle spasms during 
service, and was diagnosed with lumbar myositis soon after 
service.  The regulations do not require inservice diagnosis 
of a disability in order to be granted service connection.  
See 38 C.F.R. § 3.303(d)  (1998) (regarding post-service 
initial diagnosis of a disability).

Second, the medical history and subjective complaints 
provided by the veteran have been consistent in every medical 
record.  He has repeatedly asserted that his low back pain 
began in service in 1963.  He has consistently reported that 
his pathology involves pain and radiation to the right leg.  
This is consistent with the service medical records, which 
indicate that his back pain was right-sided, and with the 
1998 VA EMG report, which found right L5 radiculopathy.  The 
March 1968 private physician's letter also states that the 
veteran's symptoms involved radiation to his right leg.  That 
piece of evidence is of particular probative value because it 
states that the veteran was examined in October 1964 and that 
the veteran stated at that time that his back pain was of 
"over a year" duration.  It also states that his back pain 
was diagnosed as muscle spasm during service.

Finally, the Board finds of critical probative value the 
medical opinion in the May 1998 VA orthopedic examination 
report.  That opinion was specifically requested by the Board 
in its March 1998 remand and was rendered only after full 
examination of the veteran and careful review of the entire 
claims folder.  The report states that, according to the VA 
physician who examined the veteran, his inservice low back 
problems deteriorated over the years, producing his current 
lumbar arthritis.

The Board acknowledges that the veteran's private physician 
stated that "it would not be possible to link" the 
veteran's current low back pathology to service.  That is a 
valid medical opinion.  However, it is not shown that that 
opinion was made after review of the veteran's total medical 
history.  In any event, the opinion does not conclude that 
the veteran's current back problems are not related to 
service, only that it is not possible to make that 
determination.  Thus, that opinion is not sufficiently 
probative to offset the more recent, definitive VA medical 
opinion indicating a direct, positive etiological 
relationship between the veteran's current low back disorder 
and service.

Overall, the Board finds that all of the requirements for 
entitlement to service connection have been met.  Therefore, 
entitlement to service connection for the veteran's low back 
disorder, namely degenerative disc disease of the lumbar 
spine, is warranted.  


ORDER

Entitlement to service connection for a low back disorder is 
granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

